United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
DEPARTMENT OF AGRICULTURE,
INSPECTION OPERATIONS PROGRAM,
Minneapolis, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1227
Issued: October 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 24, 2013 appellant filed a timely appeal from the March 8, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
disability on or after December 1, 2011 due to her accepted July 25, 2011 work injury.
FACTUAL HISTORY
On July 25, 2011 appellant, then a 33-year-old food inspector, filed a traumatic injury
claim alleging injury on July 25, 2011 when she pulled on a chair. She requested that she receive
1

5 U.S.C. §§ 8101-8193.

continuation of pay (COP) which she was paid starting July 25, 2011. Appellant stopped work
on July 25, 2011. On August 25, 2011 OWCP accepted that she sustained a work-related sprain
of her lumbar region.
In a July 27, 2011 form report, Dr. Harold Weems, an attending Board-certified
orthopedic surgeon, provided various work restrictions. He advised that appellant could not lift
more than 15 pounds and that she should not engage in bending, stooping or squatting.
On August 30, 2011 the employing establishment offered appellant an alternative-duty
assignment. The description of the assignment stated that she would perform the full duties of
her food inspector position, except that an inspector’s helper would hang all carcasses presented
for inspection. Appellant did not accept the position and she remained off work.
In an August 31, 2011 disability slip, Dr. Hasmukh Patel, an attending Board-certified
internist, advised that appellant should be off work until she had a magnetic resonance imaging
(MRI) scan.
On September 8, 2011 appellant filed a claim for compensation (Form CA-7) for
disability compensation from July 25 to September 8, 2011. She later filed CA-7 forms claiming
disability from September 9 through mid-December 2011.
In a September 13, 2011 letter, OWCP requested that appellant submit additional factual
and medical evidence within 30 days in support of her September 8, 2011 disability claim. It
noted that the employing establishment had offered her an alternative-duty assignment on
August 30, 2011 and included language from section 8106(c)(2) of FECA regarding the
termination of compensation for refusing suitable work.
Appellant submitted a September 5, 2011 report from Dr. James M. Arthur, an attending
Board-certified neurosurgeon, who stated that she was under his care for a bulging disc at L5-S1
and that she was to remain off work until October 12, 2011. In a September 26, 2011 note,
Dr. Patel indicated that appellant had low back pain caused by central disc protrusion and that
she would be off work until she was seen by Dr. Arthur. A September 28, 2011 report from
Dr. Arthur stated that appellant would be off work until October 5, 2011 and an October 18,
2011 note from Dr. Arthur indicated that she was able to perform limited-duty work beginning
November 20, 2011.
In a December 29, 2011 decision, OWCP denied appellant’s claim for wage-loss
compensation beginning August 31, 2011. It noted that COP was authorized through
August 30, 2011. In the basis for decision portion of an accompanying memorandum, it briefly
discussed some of the medical evidence submitted by appellant and noted that it did not provide
medical rationale regarding the relationship of the claimed disability to the July 25, 2011 work
injury. The decision stated, “COP and wage[-]loss compensation benefits beginning August 31,
2011 and continuing are denied because you refused suitable work.”
In brief notes dated in early December 2012, appellant’s attending physicians, including
Dr. Patel, noted that she complained of low back pain.

2

In a January 11, 2012 report, Dr. Arthur stated that, according to appellant’s history and
medical reports, she had no previous back-related problems or complaints prior to July 25, 2011.
While under his care, appellant had several epidural injections and was prescribed medication.
He reported that any “excess activities” aggravated her condition. Dr. Arthur noted that she
remained under his care and was scheduled to have an epidural injection in March 2012.
In a September 7, 2012 decision,2 the Board set aside OWCP’s December 29, 2011
decision. The Board found that OWCP did not make adequate factual findings in its
December 29, 2011 decision. In one portion of the decision, OWCP suggested that it denied her
claim because she did not submit sufficient medical evidence to establish work-related disability
after August 30, 2011, but in other portions of the decision it denied appellant’s claim for
disability compensation after August 30, 2011 because she had refused suitable work. The
Board remanded the case to OWCP for further development, to include issuance of a merit
decision containing adequate factual findings regarding appellant’s claim on whether she was
entitled to disability compensation after August 30, 2011 due to her July 25, 2011 work injury.
On remand, OWCP referred appellant to Dr. Robert Holladay, IV, a Board-certified
orthopedic surgeon, for examination and further evaluation of her medical condition.3
In an October 11, 2012 report, Dr. Holladay reported his findings on examination and
stated that, by clinical examination, there was no medical abnormal neurological finding as a
result of the July 25, 2011 lumbar sprain. He noted that lumbar strains/sprains usually healed in
a three-month time frame. Dr. Holladay stated, “There is no plausible, credible medical
explain[ation] of low back pain.” He advised that appellant “long ago has been physically
capable” of returning to her regular work without restrictions and noted. “As I have stated
above, the claimant has ongoing clinical complaints which cannot be explained on a medical
basis considering the fact that there was no acute structural injury to the spine at the time of the
event of [July 25, 2011].”
OWCP asked Dr. Holladay for a supplemental report advising when appellant was able to
return to regular duty as indicated in his October 11, 2012 report.
In a February 25, 2013 report, Dr. Holladay stated that he had reviewed his prior report
and noted:
“It is my opinion, [appellant] was not able physically to return to alternative work
until December 1, 2011….
The clinical records note her complaints,
exam[ination] findings and she was undergoing testing during the time frame
from August 31, 2011 until December 1, 2011. It is my opinion she was not able
to return to modified work or full work on December 1, 2011.”
2

Docket No. 12-940 (issued September 7, 2012).

3

OWCP asked Dr. Holladay to indicate whether appellant was able to perform the duties of the light-duty
position she was offered on August 31, 2011. Appellant continued to file CA-7 forms claiming that she was entitled
to disability compensation for the periods in 2012.

3

In a March 8, 2013 decision, OWCP determined that appellant did not establish that she
sustained disability on or after December 1, 2011 due to her July 25, 2011 work injury. It found
that Dr. Holladay’s opinion constituted the weight of the medical evidence and stated:
“The claim for lost wages beginning December 1, 2011 is denied. The second
opinion physician opined that you were no longer disabled as of that date.
Accordingly, only the compensation claim for leave without pay prior to
December 1, 2011 will be processed. Note that although you claimed the use of
leave without pay beginning July 25, 2011, your [COP] period did not end until
September 8, 2011. Your agency is responsible for any compensation during that
period.”
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of her claim including the fact that the individual is an “employee of the United States”
within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.4 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.5
Whether a particular employment injury causes disability for employment and the
duration of that disability are medical issues, which must be proved by a preponderance of
reliable, probative and substantial medical evidence.6
ANALYSIS
OWCP accepted that appellant sustained a work-related lumbar strain on July 25, 2011.
She received COP for the period July 25 to September 8, 2011 and filed claims for disability
commencing September 9, 2011. In a March 8, 2013 decision, OWCP found that appellant was
entitled to disability compensation for the period September 9 to November 30, 2011 but that she

4

J.F., Docket No. 09-1061 (issued November 17, 2009).

5

See E.J., Docket No. 09-1481 (issued February 19, 2010).

6

W.D., Docket No. 09-658 (issued October 22, 2009).

4

had not met her burden of proof to establish that she sustained disability on or after December 1,
2011 due to her July 25, 2011 work injury.7
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained disability on or after December 1, 2011 due to her July 25, 2011 work injury.
Appellant submitted a limited number of brief medical reports in support of her claim. In
notes dated in early December 2012, appellant’s attending physicians, including Dr. Patel,
indicated that she continued to complain of low back pain. However, the physicians did not
address whether she sustained work-related disability on or after December 1, 2011. In a
January 11, 2012 report, Dr. Arthur, an attending Board-certified neurosurgeon, stated that,
according to the medical history, appellant had no previous back-related problems or complaints
prior to July 25, 2011, the date of her work injury. He noted that appellant reported that any
“excess activities” aggravated her condition. The submission of this report does not establish
appellant’s claim. Dr. Arthur did not provide a clear opinion on whether appellant had disability
on or after December 1, 2011 due to her July 25, 2011 injury.
The record contains medical evidence showing that appellant did not have work-related
disability on or after December 1, 2011. In reports dated October 11, 2012 and February 25,
2013, Dr. Holladay, a Board-certified orthopedic surgeon serving as an OWCP referral
physician, determined that on December 1, 2011 appellant could return to her regular work on a
full-time basis without restrictions. He noted appellant’s July 25, 2011 lumbar sprain had
resolved and indicated that she had ongoing clinical complaints which could not be explained on
a medical basis considering the fact that there was no acute structural injury to the spine due to
July 25, 2011 work incident.
For these reasons, appellant has not established work-related disability on or after
December 1, 2011.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained disability on or after December 1, 2011 due to her July 25, 2011 work injury.

7

The Board notes that it was appellant’s burden of proof to establish entitlement to disability compensation on or
after December 1, 2011 as she filed CA-7 forms and had not received OWCP compensation prior to the time that
OWCP accepted her claim for the short period September 9 to November 30, 2011. See generally Federal (FECA)
Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.4 (August 1994).

5

ORDER
IT IS HEREBY ORDERED THAT the March 8, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 22, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

